Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group III in the reply filed on 10/07/2020 is acknowledged.  The traversal is on the ground(s) that Huang et al. cloned a full length human bocavirus genome and did not point to a bocavirus-transcribed small non-coding non-polyadenylated RNA that is capable of regulating bocaparovovirus replication or the use of the complement of that sequence.  This is not found persuasive because the requirement for a special technical feature in the restriction does not require the special technical feature to have the same function.  Moreover, the functions argued by Applicant are not claimed.  The claim recites “a nucleotide sequence having SEQ ID No. 1” and any sequence found in the prior art having SEQ ID No. 1 (the claims do not recite the sequence consists only of SEQ ID No. 1) would meet the requirements of the special technical feature.  Patent Application 8,071,751 further teach the sequence having SEQ ID No. 1 is not a special technical feature as shown in the alignment below:

RESULT 1
US-12-426-173-55
; Sequence 55, Application US/12426173
; Patent No. 8071751
; GENERAL INFORMATION
;  APPLICANT: BLOOD SYSTEMS, INC.
;  APPLICANT:DELWART, Eric
;  APPLICANT:KAPOOR, Amit
;  TITLE OF INVENTION: NEW HUMAN PARVOVIRUS: BOCAVIRUS
;  FILE REFERENCE: BSRI1110-1
;  CURRENT APPLICATION NUMBER: US/12/426,173
;  CURRENT FILING DATE: 2009-08-04
;  PRIOR APPLICATION NUMBER: US 61/045,926

;  NUMBER OF SEQ ID NOS: 65
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 55
;  LENGTH: 5217
;  TYPE: DNA
;  ORGANISM: Bocavirus
US-12-426-173-55

  Query Match             100.0%;  Score 141;  DB 18;  Length 5217;
  Best Local Similarity   100.0%;  
  Matches  141;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

SEQ 1          1 AAGTTCCTCCTCAATGGACAAGCGGAAAGTGAAGGGTGACTGTAGTCCTGAGCTCATGGG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQ 55      5033 AAGTTCCTCCTCAATGGACAAGCGGAAAGTGAAGGGTGACTGTAGTCCTGAGCTCATGGG 5092

SEQ 1         61 TTCAAGACCACAGCCCGATGGTAGTGGTGTTACCGTCTCGAACCTAGCCGACAGCCCTTG 120
                 ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
SEQ 55       5093   TTCAAGACCACAGCCCGATGGTAGTGGTGTTACCGTCTCGAACCTAGCCGACAGCCCTTG 5152

SEQ 1        121 TACATTGTGGGGGGAGCTGTT 141
              |||||||||||||||||||||
SEQ 55       5153 TACATTGTGGGGGGAGCTGTT 5173

The requirement is still deemed proper and is therefore made FINAL.
Applicant traverses the species election requirement and the traversal is found persuasive and withdrawn.

Status of the Application
	Claims 1, 2, 4, 13-15, 18, 22-24, 27-29, 31, 37, 38, 40-43 and 52 are pending.  Claims 22-24, 27-29, 31, 37 and 38 are currently under examination.  Claims 1, 2, 4, 13-15, 18, 40-43 and 52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Information Disclosure Statement
	The submission of the Information Disclosure Statements on 10/7/20, 7/14/20, 11/12/19, 8/20/19 and 7/17/19 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.
Claim Objections
Claim 22 is objected to because of the following informalities:  The claim contains extra symbols after the word ‘and’ and ‘comprising’ in line 2, after the word ‘or’ in line 13 and after the word ‘and’ in line 20.  Appropriate correction is required

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “for rAAV6” in the first line and it is unclear what that refers to in the context of the claim or in the context of claim 22 and therefore is indefinite.

Claim 38 recites “the BoV VP1, VP2 or VP3” and lacks antecedent basis because it depends from claim 22 which does not recite the types of BoV.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 22-24, 27-29, 31, 37 and 38  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing recombinant rAAV by contacting HAE or HEK293 cells with a rAAV vector  and a BoV vector expression BoV NP1, NS4 or NS2 and a sequence having SEQ ID No. 1, does not reasonably provide enablement for producing a rAAV in any mammalian cell type comprising any rAAV vector, any other vector or a portion of SEQ ID No. 1 as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims

The instant claims are drawn to a helper virus-free method to produce recombinant adeno- associated virus (rAAV) or to prepare helper virus-free chimeric rAAV/BoV, comprising: contacting mammalian cells with i) one or more rAAV vectors, and one or more BoV vectors that express one or more of BoV NP1, BoV NS4 or NS2 and a nucleotide sequence having SEQ ID NO:1 or a nucleotide sequence having at least 85% identity to SEQ ID NO:1, or a portion thereof that is capable of regulating bocavirus replication, which cells, rAAV vector or BoV vector or other vector in the cells express AAV Rep and/or AAV Cap, in an amount effective to yield rAAV, wherein the cells and vectors do not express BoV VP1-3, or ii) one or more rAAV vectors, one or more BoV vectors that express one or more of BoV NP1, and BoV NS4 or NS2, and a vector that expresses at least adenovirus E2A, which cells, rAAV vector or BoV vector or other vector in the cells express AAV Rep and/or AAV Cap, in an amount RESPONSE TO RESTRICTION REQUIREMENTPage 4 Application Number: 16/477,762Dkt: 875.176US1 Filing Date: July 12, 2019 Title: BOCAPARVOVIRUS SMALL NONCODING RNA AND USES THEREOF effective to yield rAAV, wherein the cells and vectors do not express another viral capsid protein such as BoV VP1-3; and isolating adenovirus helper-free rAAV from the cells; or contacting mammalian cells with one or more rAAV vectors, and one or more BoV vectors that express one or more of BoV NP1, BoV NS4 or NS2, and a nucleotide sequence having SEQ ID NO:1 or a nucleotide sequence having at least 85% identity to 
Thus the nature of the invention relies upon producing any rAAV in any mammalian cell type in vivo or in vitro comprising any rAAV vector or any other vector and a portion of SEQ ID No. 1 (which is interpreted to mean as few as one nucleotide of SEQ ID No. 1).
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP § 2164.05(b). The state of the prior art provides evidence for the degree of predictability in the art and is related to the amount of direction or guidance needed in the specification as filed to meet the enablement requirement. The state of the prior art is also related to the need for working examples in the specification.
A thorough review of the patent and non-patent literature indicates that the state of the art is unpredictable for infection of any mammalian cell using different BoV virus for producing any recombinant adeno-associated virus. Guido et al., 2016 (World nd paragraph).
It was unpredictable before the effective filing date of the claimed invention what type of mammalian cells can be infected by numerous different BoV viruses derived from different organisms in vitro or in vivo in a helper virus free method to produce a recombinant adeno-associated virus.  
While the level of one of ordinary skill practicing said invention would be high, the level of predictability is considered variable as evident in the prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.

“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. >See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004).

Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635